Exhibit (10)(L)(2)

FOURTH AMENDMENT TO LOAN AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) dated this 15th day of
March, 2012, effective as of March 19, 2012, by and between HARLEYSVILLE GROUP
INC., a corporation organized and existing under the laws of the State of
Delaware with an address of 355 Maple Avenue, Harleysville, PA 19438 (the
“Borrower”), and HARLEYSVILLE MUTUAL INSURANCE COMPANY, an insurance company
organized and existing under the laws of the Commonwealth of Pennsylvania, with
an address of 355 Maple Avenue, Harleysville, PA 19438 (the “Lender”):

WITNESSETH:

WHEREAS, The Borrower and the Lender entered into a Loan Agreement (the
“Agreement”) dated March 19, 1991 whereby the Borrower borrowed the sum of
$18,500,000 (the “Loan”) from the Lender for the purpose of acquiring the shares
of stock of Phoenix General Insurance Company and its subsidiaries, and the
principal amount of the loan remains unpaid and outstanding; and

WHEREAS, The Borrower and the Lender entered into the Second Amendment to Loan
Agreement dated March 4, 1998, effective as of March 19, 1998, whereby the Loan
Agreement was extended for an additional seven (7) years at an interest rate of
LIBOR plus sixty-five one-hundredths (0.65%) per cent with all other terms and
conditions of the Loan Agreement remaining the same; and

WHEREAS, The Borrower and the Lender entered into the Third Amendment to Loan
Agreement dated March 1, 2005, effective as of March 19, 2005, whereby the Loan
Agreement was extended for an additional seven (7) years at an interest rate of
LIBOR plus forty-five one-hundredths (0.45%) per cent with all other terms and
conditions of the Loan Agreement remaining the same; and

WHEREAS, The Borrower and the Lender desire to extend the Loan Agreement an
additional one (1) year at an interest rate of LIBOR plus one hundred
twenty-five one-hundredths (1.25%) per cent with all other terms and conditions
of the Loan Agreement remaining the same; and

WHEREAS, Section 8.03 of the Agreement provides, inter alia, that the Borrower
and the Lender may enter into a written agreement amending, modifying or
supplementing the Agreement.

NOW, THEREFORE, In consideration of the premises and the mutual covenants and
conditions herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

  1. The definition of “Maturity Date” in Section 1.01 of Article I of the
Agreement shall be deleted, and the following shall be substituted in its place:

“’Maturity Date’ shall mean the earlier to occur of March 18, 2013 or the date
on which the Lender makes a demand for payment of the Note in full .”

 

  2. The last sentence of Section 2.01(b) of Article II of the Agreement shall
be deleted, and the following shall be substituted in its place:

“The rate of interest shall be equal to LIBOR, as established by the LIBOR
interest period selected by the Borrower plus one hundred twenty-five
one-hundredths (1.25%) per cent.”

 

1



--------------------------------------------------------------------------------

  3. The last line of Section 2.06 of Article II of the Agreement shall be
deleted and the following shall be substituted in its place:

“…then current LIBOR plus one hundred twenty-five one-hundredths (1.25%) per
cent.”

 

  4. Pursuant to the above-mentioned Second Amendment to Loan Agreement and
Third Amendment to Loan Agreement, Exhibits A-1 and A-2 supplemented Exhibit A
referred to in Section 2.03 of Article II of the Agreement. Exhibit A-3, a copy
of which is attached hereto and made a part hereof, shall further supplement
Exhibit A.

 

  5. Exhibit B-2 which replaced Exhibit B referred to in Section 3.11 of Article
III of the Agreement shall be deleted and Exhibit B-3, a copy of which is
attached hereto and made a part hereof, shall be substituted in its place.

 

  6. All other terms, conditions, and provisions of the Agreement are hereby
ratified and confirmed by the Borrower and the Lender and remain in full force
and effect, except as herein modified, amended, and changed.

IN WITNESS WHEREOF, The parties hereto, by their duly authorized officers, have
executed and delivered this Fourth Amendment to Loan Agreement on the date first
above written, effective as of the date stated herein.

 

HARLEYSVILLE MUTUAL INSURANCE COMPANY BY:  

/s/ Mark R. Cummins

  Mark R. Cummins   Executive Vice President, Chief Investment   Officer and
Treasurer HARLEYSVILLE GROUP INC. BY:  

/s/ Arthur E. Chandler

  Arthur E. Chandler   Senior Vice President &   Chief Financial Officer

 

2



--------------------------------------------------------------------------------

Exhibit A-3

AMENDMENT TO PROMISSORY NOTE

By the Fourth Amendment to Loan Agreement dated as of March 19, 1991 as amended
by the Third Amendment to Loan Agreement dated March 1, 2005 and the Second
Amendment to Loan Agreement dated March 4, 1998, by and between HARLEYSVILLE
GROUP INC. and HARLEYSVILLE MUTUAL INSURANCE COMPANY, certain modifications,
amendments and changes were made, as set forth therein. As a result of those
modifications, amendments and changes, the Promissory Note dated March 19, 1991
(the “Note”), as amended on March 4, 1998 and March 1, 2005, effective as of
March 19, 2012, is now amended, as follows:

 

  1. The Maturity Date has been extended from March 18, 2012 to March 18, 2013.

 

  2. The interest rate has been changed from LIBOR plus forty-five
one-hundredths (0.45%) per cent to LIBOR plus one hundred twenty-five
one-hundredths (1.25%) per cent.

Except as herein modified, all other terms, conditions, and provisions of the
Note (as amended by Amendment to Promissory Note dated March 4, 1998, and by
Amendment to Promissory Note dated March 1, 2005) are hereby ratified and
confirmed by the Borrower and the Lender and remain in full force and effect.

Dated: March 5, 2012

 

            HARLEYSVILLE GROUP INC. Attest:               By:  

 

 

          Arthur E. Chandler   Robert A. Kauffman           Senior Vice
President &   Secretary           Chief Financial Officer

 

3



--------------------------------------------------------------------------------

Exhibit B-3

HARLEYSVILLE GROUP INC. SUBSIDIARIES

 

NAME OF SUBSIDIARY

   STATE OF DOMICILE      PERCENTAGE
OWNED BY
HARLEYSVILLE GROUP INC.

Harleysville Insurance Company

   Pennsylvania      100%

Harleysville Insurance Company of New Jersey

   New Jersey      100%

Harleysville Insurance Company of New York

   Pennsylvania      100%

Harleysville Lake States Insurance Company

   Michigan      100%

Harleysville Preferred Insurance Company

   Pennsylvania      100%

Harleysville Worcester Insurance Company

   Pennsylvania      100%

Insurance Management Resources LP

   Pennsylvania      (1)

Harleysville, Ltd.

   Pennsylvania      (1)

 

(1) Pennsylvania Limited Partnership controlled by Harleysville Group Inc.

 

2